Citation Nr: 1327402	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUES

1.  Whether a timely claim was filed for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on December 26, 2007, from Johnston Memorial Hospital and BestPractices of North Carolina.

2.  Entitlement to payment or reimbursement for medical expenses incurred on December 26, 2007, from Johnston Memorial Hospital and BestPractices of North Carolina.

3.  Whether a timely claim was filed for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on January 1, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina.

4.  Entitlement to payment or reimbursement for medical expenses incurred on January 1, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina.

5.  Whether a timely claim was filed for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on February 6, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina.

6.  Entitlement to payment or reimbursement for medical expenses incurred on February 6, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina.

7.  Entitlement to payment or reimbursement for medical expenses incurred from November 16, 2008, through November 20, 2008, from Johnston Memorial Hospital.

8.  Entitlement to payment or reimbursement for medical expenses incurred from November 19, 2008, through November 20, 2008, from Rex Hospital/Critical Health Systems of North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955 and from July 1963 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Veterans Affairs (VA) Medical Center in Salem, Virginia.

A hearing before a member of the Board was scheduled for October 2011, but the Veteran failed to report or to submit a timely request to reschedule the hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to payment or reimbursement for medical expenses incurred on December 26, 2007, January 1, 2008, and February 6, 2008, from Johnston Memorial Hospital and BestPractices on the merits; entitlement to payment or reimbursement for medical expenses incurred from November 16, 2008, through November 20, 2008, from Johnston Memorial Hospital; and entitlement to payment or reimbursement for medical expenses incurred from November 19, 2008, through November 20, 2008, from Rex Hospital/Critical Health Systems of North Carolina are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ), via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The claims for entitlement to payment or reimbursement under 38 U.S.C.A. 
§ 1725 for medical expenses incurred on December 26, 2007, January 1, 2008, and February 6, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina were received by VA after July 19, 2001, but more than 90 days before May 21, 2012; the claims were filed no later than one year after May 21, 2012.





(CONTINUED ON THE NEXT PAGE)

CONCLUSIONS OF LAW

1.  The Veteran's claim for entitlement to payment or reimbursement under 
38 U.S.C.A. § 1725 for medical expenses incurred on December 26, 2007, from Johnston Memorial Hospital and BestPractices of North Carolina is deemed timely.  38 C.F.R. § 17.1004(f) (2012).

2.  The Veteran's claim for entitlement to payment or reimbursement under 
38 U.S.C.A. § 1725 for medical expenses incurred on January 1, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina is deemed timely.  38 C.F.R. § 17.1004(f) (2012).

3.  The Veteran's claim for entitlement to payment or reimbursement under 
38 U.S.C.A. § 1725 for medical expenses incurred on February 6, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina is deemed timely.  38 C.F.R. § 17.1004(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

With regard to the timeliness issues, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of these claims given the favorable nature of the Board's decision herein.  [The Board notes that the claims of entitlement to payment or reimbursement under
for medical expenses incurred on December 26, 2007, January 1, 2008, and February 6, 2008, on the merits are being remanded by for initial consideration by the VA Medical Center in Salem, Virginia.  See 38 U.S.C.A. § 7104(a) (all decisions by the Secretary "shall be subject to one review on appeal to the Secretary"); Bernard v. Brown, 4 Vet. App. 384 (1993)].

II.  Timeliness of Claims for Expenses Incurred on December 26, 2007, January 1, 2008, and February 6, 2008

The VA Medical Center relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claims as untimely.  This provision states: 

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

(1) The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d).

However, the Secretary recently amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").  

Significantly, 38 C.F.R. §  17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2012) (emphasis added).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of  38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

In this case, the Veteran's claims for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on December 26, 2007, January 1, 2008, and February 6, 2008, were received by VA after July 19, 2001, but more than 90 days before May 21, 2012.  Moreover, it is clear that the claims were filed no later than one year after May 21, 2012.  Because these claims fit the broad criteria identified under 38 C.F.R. § 17.1004(f), the Board finds that these claims are timely filed for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.  

To this extent, the appeals are granted.  The merits of these claims, however, will be addressed in the REMAND section below.  


ORDER

The claim for entitlement to payment or reimbursement under amended 
38 U.S.C.A. § 1725 for medical expenses incurred on December 26, 2007, from Johnston Memorial Hospital and BestPractices of North Carolina, is considered timely.

The claim for entitlement to payment or reimbursement under amended 
38 U.S.C.A. § 1725 for medical expenses incurred on January 1, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina, is considered timely.

The claim for entitlement to payment or reimbursement under amended 
38 U.S.C.A. § 1725 for medical expenses incurred on February 6, 2008, from Johnston Memorial Hospital and BestPractices of North Carolina, is considered timely.


REMAND

With respect to the Veteran's claims for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on December 26, 2007, January 1, 2008, and February 6, 2008, from Johnston Memorial Hospital and BestPractices, the Board notes that the AOJ did not adjudicate the merits of these claims.  Rather, the claims were denied outright as untimely.  

"All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a).  The U.S. Court of Appeals for Veterans Claims has held:

When . . . the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this case, the Veteran's arguments pertaining to these claims largely focus around why his claims should be considered timely.  Therefore, it cannot be said that the Veteran would not be prejudiced if the Board were to adjudicate the merits of the underlying claims without first remanding these issues to the AOJ.  As such, a remand is warranted to afford the Veteran with all due process.  

Moreover, with regard to each of the remanded issues, the Board notes that the Veteran has submitted some records, mainly pertaining to billing information, from Johnston Memorial Hospital, BestPractices, and Rex Hospital/Critical Health Systems of North Carolina.  However, it does not appear that complete records from these facilities were requested for services provided on December 26, 2007, January 1, 2008, February 6, 2008, and November 16, 2008, through November 20, 2008.  These records may contain potentially relevant information regarding the emergent nature of the Veteran's condition, when his condition stabled, etc.  Accordingly, on remand, the RO should request that the Veteran provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to obtain any relevant outstanding medical records from these private facilities.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Following receipt of authorization, obtain and associate with the claims file complete records from:

(1)  Johnston Memorial Hospital pertaining to medical expenses incurred on December 26, 2007, January 1, 2008, February 6, 2008, and from November 16, 2008, to November 20, 2008; 

(2) BestPractices of North Carolina pertaining to medical expenses incurred on December 26, 2007, January 1, 2008, February 6, 2008, and from November 16, 2008, to November 20, 2008; and

(3) Rex Hospital/Critical Health Systems of North Carolina pertaining to medical expenses incurred from November 19, 2008, to November 20, 2008.

Two attempts should be made to obtain relevant non-Federal records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Adjudicate the issues on appeal-including the merits of the Veteran's claims for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred on December 26, 2007, January 1, 2008, and February 6, 2008, from Johnston Memorial Hospital and BestPractices.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


